Citation Nr: 1701375	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for sickle cell trait.

3.  Entitlement to service connection for residuals of heat exhaustion.

4.  Entitlement to service connection for liposarcoma, left calf status post chemotherapy and reconstructive surgery (hereafter liposarcoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to February 1971 with additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of service connection for sickle cell trait, residuals of heat exhaustion, and liposaroma are being addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hearing loss for VA purposes has not been present in either ear at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO provided a VCAA-compliant letter to the Veteran in March 2009 prior to the initial adjudication of his claim in April 2010.

The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.

In this case, VA obtained an incomplete copy of the Veteran's service treatment record (STRs).  VA attempted to obtain a copy of the Veteran's Army Reserve records for the period following his only noted period of active service.  However after a diligent search, a formal finding of unavailability was made in March 2010 detailing VA's efforts to obtain such document.  The Veteran was sent a 10-day letter in March 2010 informing him of the unavailability of his complete service record and giving him the opportunity to submit any substitute records.  There has been no response from the Veteran.

When a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified. 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  The above discussion reflects that VA took appropriate steps to look for the complete service record and provided proper notification to the Veteran of its inability to do so, and therefore complied with its heightened duty to assist.

The Veteran has been provided a VA examination for hearing loss with respect to the claim on appeal in March 2010.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated below, the Board finds that the examination and opinion are adequate to decide the bilateral hearing loss claim.

For the reasons set forth above, the Board finds that VA complied with the VCAA's notification and assistance requirements, and the claims of entitlement to service connection for bilateral hearing loss and sickle cell trait may be properly considered on the merits

Service Connection

The Veteran seeks service connection for bilateral hearing loss. 

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 


During the March 2010 VA audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
15
10
10
10
Left
10
15
10
20
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The diagnosis was clinically normal hearing in both ears.

There are no other post-service audiometric findings in the evidence of record.  The only relevant evidence in this regard reflects that the Veteran did not meet the criteria for demonstrating a hearing loss disability pursuant to VA standards.  See 38 C.F.R. § 3.385.

In addition, the Board recognizes that the appellant is competent to report that he has noticed a decrease in auditory acuity and finds him credible in this regard. While veterans are competent to testify to some medical matters, VA has specifically determined that the question of whether hearing loss constitutes a disability is to be determined by specific types of audiometric testing conducted by an appropriate professional.  See 38 C.F.R. § 3.385 (describing audiometric and speech recognition tests).  In these circumstances, the Veteran is not competent to opine that he has a current hearing loss disability under VA law and regulations.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  No evidence of record shows hearing loss for VA purposes.  With respect to the heightened duty to assist given the incomplete STRs, no evidence contained in service treatment records would relate to the dispositive issue in this case, i.e., whether the Veteran has current bilateral hearing loss for VA purposes.  See Milostan, 4 Vet. App. at 252.

The Veteran has therefore not met his burden of showing that he has a current bilateral hearing loss disability for VA purposes.  The current disability element of a service connection claim may be defined broadly, see 38 U.S.C.A. § 1701(1) ("The term 'disability' means a disease, injury, or any other physical or mental defect"), and need not be shown at the time of the Board decision.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim; Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, VA has determined that specific audiometric findings are required to meet the current disability requirement for hearing loss and the Veteran has not met those requirements at any time.  He has  thus failed to establish an essential element of this service connection claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a current disability for VA compensation purposes); 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his benefits claim).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral hearing loss disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

Regarding service connection for sickle cell trait, a VA examination is required.  McLendon, 20 Vet. App. at 81.  The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel  has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.   VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion; however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability, but symptomatic sickle cell trait will be forwarded to the Director, Compensation Service, for consideration under  38 C.F.R. § 3.321(b)(1).  See 38 C.F.R. § 4.117, Diagnostic Code 7714.  

Also, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111. The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  It is unclear from the evidence of record whether the Veteran's sickle cell trait is a congenital disease or defect.  Sickle cell trait was not noted upon entry to active duty.  Due to the nature of this condition, an evaluation of whether the pathology is inherited and worsens is better explained by a medical professional as it is a complex assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, the evidence of record is insufficient to decide whether service connection is warranted.  As such, a VA examination determining the nature and etiology of the Veteran's sickle cell trait is required.
 
Regarding service connection for liposarcoma, a VA examination is required.  McLendon, 20 Vet. App. at 81.  To support his claim, the Veteran submitted a letter from his treating physician, Dr. B.K.  In his letter, Dr. B.K. discussed the Veteran's diagnosed liposarcoma treatment and the Veteran's medical history to include his military service.  He described the condition as "an unusual tumor to have" and "the etiology . . . would be difficult to establish."  He states, " I feel that . . . [the Veteran] continues to meet criteria for a medical disability and by extension a military disability as well."  As such, a VA examination determining the nature and etiology of the Veteran's liposarcoma is required.

Regarding service connection for residuals of heat exhaustion, a VA examination is required.  McLendon, 20 Vet. App. at 81.  The Veteran asserts he suffers from a disability related to residuals of heat exhaustion.  In the medical history section of the Veteran's examination upon exiting active duty in 1971, it was annotated the Veteran suffers from "Dizziness or fainting spells."   As such, a VA examination determining the diagnosis as well as nature and etiology of Veteran's disability related to residuals of heat exhaustion is required.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sickle cell trait.  Furnish the Veteran's claims file, including a copy of this REMAND, to the examiner.  The examiner should specifically state in the opinion that the entire claims file has been reviewed, including this REMAND order.

After reviewing the claims file, the examiner should address the following:

a. Is the Veteran's sickle cell trait a congenital defect or a congenital disease?  (For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating.")

b. If the Veteran has a congenital defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

c. If the Veteran has a congenital disease, did this disease, which was not noted upon entrance into service, clearly and unmistakably (obviously or manifestly) exist prior to the Veteran's entry into active duty service?

d. If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated by military service? 

A complete rationale for all opinions should be provided.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's liposarcoma.  Furnish the Veteran's claims file, including a copy of this REMAND, to the examiner.  The examiner should specifically state in the opinion that the entire claims file has been reviewed, including this REMAND order.

After reviewing the claims file, the examiner should address the following:

For each liposarcoma disability identified, did it at least as likely as not (50 percent or greater probability) have its onset in service or is it otherwise related to service?

In providing this opinion, the examiner should comment on the previously mentioned Dr. B.K. letter discussing the nature of the Veteran's liposarcoma.

A complete rationale for all opinions should be provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's residuals of heat exhaustion.  Furnish the Veteran's claims file, including a copy of this REMAND, to the examiner.  The examiner should specifically state in the opinion that the entire claims file has been reviewed, including this REMAND order.

After reviewing the claims file, the examiner should address the following:

For each disability related to heat exhaustion identified, did it at least as likely as not (50 percent or greater probability) have its onset in service or is it otherwise related to service?

In providing this opinion, the examiner should comment on the February 1971 STR reporting fainting and dizziness.

A complete rationale for all opinions should be provided.

4. Then, readjudicate the claims remaining on appeal. If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


